PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1937


THE ELECTRICAL WELFARE TRUST FUND, on behalf of itself and all others
similarly situated,

            Plaintiff – Appellant,

      v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
HEALTH & HUMAN SERVICES; ERIC HARGAN, in his official capacity as the
Secretary of the United States Department of Health & Human Services,

            Defendants – Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:16-cv-02186-DKC)


Argued: September 25, 2018                                  Decided: October 23, 2018


Before WILKINSON and AGEE, Circuit Judges, and James P. JONES, United States
District Judge for the Western District of Virginia, sitting by designation.


Affirmed by published opinion. Judge Wilkinson wrote the opinion, in which Judge Agee
and Judge Jones joined.


ARGUED: Joseph H. Meltzer, KESSLER TOPAZ MELTZER & CHECK, LLP,
Radnor, Pennsylvania, for Appellant. Karen Schoen, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees. ON BRIEF: Melissa
L. Troutner, KESSLER TOPAZ MELTZER & CHECK, LLP, Radnor, Pennsylvania;
William P. Dale, MCCHESNEY & DALE, P.C., Bowie, Maryland, for Appellant. Chad
A. Readler, Principal Deputy Assistant Attorney General, Alisa B. Klein, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Stephen M.
Schenning, Acting United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellees.




                                           2
WILKINSON, Circuit Judge:

      The Electrical Welfare Trust Fund (“the Fund”) sued under the Tax Refund

Statute, 28 U.S.C. § 1346(a)(1) (2012), to recover more than $1 million paid to the

Department of Health and Human Services (“HHS”) as part of the Transitional

Reinsurance Program of the Patient Protection and Affordable Care Act of 2010. The

district court dismissed for lack of subject matter jurisdiction, holding that because the

payment was not a tax, exclusive jurisdiction for a suit for repayment lies with the Court

of Federal Claims. The Fund challenges that ruling on appeal, and we now affirm.

                                            I.

      The Fund is a self-administered, self-insured employee health and welfare benefit

plan created under a collective bargaining agreement. The Patient Protection and

Affordable Care Act of 2010 (“ACA”) reformed several features of the health insurance

industry, which collectively led to more high-risk individuals entering the insurance

market. The ACA therefore included a Transitional Reinsurance Program to stabilize the

markets by requiring payments from “health insurance issuers, and third party

administrators on behalf of group health plans ….” 42 U.S.C. § 18061(b)(1)(A). These

payments would be collected and then reallocated to insurers who covered the new high-

risk individuals. The ACA authorized the HHS Secretary to promulgate regulations

defining who would pay into the Transitional Reinsurance Program. See 42 U.S.C.

§ 18041(a)(1)(C). The initial regulation required entities like the Fund to pay, but later

amendments excluded them.



                                            3
       The Fund thus paid into the Transitional Reinsurance Program for 2014, but not

thereafter, and in June of 2016 filed suit in the United States District Court for the

District of Maryland under 28 U.S.C. § 1346(a)(1), seeking a refund of its 2014 payment

on the grounds that the initial regulation’s classification was an impermissible

interpretation of the statute. The Fund argued that the payment was a tax under

§ 1346(a)(1) because it met a multi-factor test articulated in In re Leckie Smokeless Coal

Co., 99 F.3d 573, 583 (4th Cir. 1996). The district court noted, however, that under Nat’l

Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519 (2012), the Supreme Court’s statutory test

was controlling. Because the Fund’s payment was described as a “payment” or

“contribution” in the ACA, see 42 U.S.C. § 18061(b), it was not a tax. That conclusion

meant that the district court lacked subject matter jurisdiction. The district court thus

granted the government’s Fed. R. Civ. Pro. 12(b)(1) motion to dismiss without prejudice,

leaving the opportunity for the Fund to seek a refund in the Court of Federal Claims

under 28 U.S.C. § 1491. The Fund then separately filed an action with the Court of

Federal Claims while also bringing this appeal.

                                            II.

       Section 1346 grants district courts jurisdiction concurrent with the Court of

Federal Claims for civil actions seeking a refund from the United States of an “internal-

revenue tax.” 28 U.S.C. § 1346(a)(1). The Fund claims on appeal that its payment to the

Department of Health and Human Services was an “internal-revenue tax” under § 1346,

allowing it to proceed in federal district court. The statute’s text is simply fatal to this



                                             4
claim. To see why, one must understand how § 1346 intersects with other relevant

statutes.

       Suits seeking money payments from the federal government invoke the Tucker

Act, which waives federal sovereign immunity for claims greater than $10,000 so long as

the litigant proceeds in the Court of Federal Claims. See 28 U.S.C. § 1491. Another route

exists for tax claims. Section 1346 creates a narrow exception that allows taxpayers to

seek a refund in their home district rather than in Washington D.C. However, this

jurisdictional grant comes with limitations.

       Section 1346 is part of the broader scheme of tax administration. This scheme is

responsive to the unique governmental interests with respect to tax revenue. When a

taxpayer challenges a collection, for instance, the Anti–Injunction Act, 26 U.S.C.

§ 7421(a), requires that he first pay the tax and then seek a refund, preventing disruption

in revenue collection. In seeking this refund, a separate law, the Claim-for-Refund

provision, 26 U.S.C. § 7422(a), requires that taxpayers first seek relief from the Treasury

Department. Only after these twin hurdles of payment and administrative exhaustion are

surmounted does § 1346 come into play, allowing a civil suit in the taxpayer’s local

federal district court. The interlocking structure created by these statutes—the Anti–

Injunction Act, Claim-for-Refund statute, and § 1346—works together to create an

integrated system of administration, distinct from other claims for monetary relief.

       When statutes function as parts of a greater whole, our canons of construction

require reading them together, in pari materia. Here, that requirement is heightened

because § 1346 uses the very same operative phrase as the Claim-for-Refund statute. That

                                               5
phrase is the one at issue in this litigation: “internal revenue tax.” Section 1346(a) reads

as follows:

       (a) The district courts shall have original jurisdiction, concurrent with the
       United States Court of Federal Claims, of:
       (1) Any civil action against the United States for the recovery of any
       internal-revenue tax alleged to have been erroneously or illegally assessed
       or collected, or any penalty claimed to have been collected without
       authority or any sum alleged to have been excessive or in any manner
       wrongfully collected under the internal-revenue laws; 28 U.S.C. § 1346(a).

       The Supreme Court has instructed that “[d]espite its spacious terms, § 1346(a)(1)

must be read in conformity with other statutory provisions which qualify a taxpayer’s

right to bring a refund suit ….” United States v. Dalm, 494 U.S. 596, 601 (1990). The

Claim-for-Refund statute, § 7422(a), is just such a qualification, and, as the Supreme

Court noted, it “track[s] the language of[] § 1346(a)(1).” Id. Section 7422(a) reads as

follows:

       (a) No suit or proceeding shall be maintained in any court for the recovery
       of any internal revenue tax alleged to have been erroneously or illegally
       assessed or collected, or of any penalty claimed to have been collected
       without authority, or of any sum alleged to have been excessive or in any
       manner wrongfully collected, until a claim for refund or credit has been
       duly filed with the Secretary, according to the provisions of law in that
       regard, and the regulations of the Secretary established in pursuance
       thereof. 26 U.S.C. § 7422(a).

       Both provisions above come from the Revenue Act of 1921, and their textual

connection compels the same construction. The “normal rule of statutory construction” is

that “identical words used in different parts of the same act are intended to have the same

meaning.” Gustafson v. Alloyd Co., 513 U.S. 561, 570 (1995). Beyond that basic

principle, the Supreme Court long ago observed that the “essential language” of


                                             6
§ 1346(a)(1) “seems to have been copied from … the predecessor of the present claim-

for-refund statute [§ 7422]” and that “[t]he meaning that has been ascribed to this

language in the claim-for-refund statute provides the key to what Congress intended

when it used that language in the jurisdictional provision.” Flora v. United States, 357

U.S. 63, 65 (1958), on reh’g, 362 U.S. 145 (1960).

       Reading both in pari materia, a taxpayer must first seek a refund from the

“Secretary” before commencing suit in district court. The “Secretary,” of course, means

the Secretary of the Treasury. That is the Department of which the Internal Revenue

Service is a part. It would make little sense for § 7422 to require exhaustion with the IRS

as a precondition to seeking a refund from HHS, another agency. Since the words in

§ 1346 are the same as those in § 7422, an “internal revenue tax” must be one for which

requesting a refund from the “Secretary” is sensible. The ineluctable conclusion is that

internal revenue taxes are those collected by the IRS, under the authority of the Internal

Revenue Code. Accord Wyodak Res. Dev. Corp. v. United States, 637 F.3d 1127, 1134

(10th Cir. 2011). That conclusion disposes of this case: because the payment here was

made not to the Treasury, but to HHS under the Transitional Reinsurance Plan, it was not

an internal revenue tax.

       Nat’l Fed’n of Indep. Bus. v. Sebelius further undermines the Fund’s view. While

the Fund seeks to characterize Sebelius as “a results-driven analysis by a Court intent on

upholding the constitutionality of the ACA,” Reply Br. at 13, it is neither the Fund’s

prerogative nor ours to speak of the Court’s decisions in such derisive terms. While

Sebelius indicates “that Congress cannot change whether an exaction is a tax or a penalty

                                            7
for constitutional purposes simply by describing it as one or the other,” Nat’l Fed’n of

Indep. Bus. v. Sebelius, 567 U.S. 519, 544 (2012), it makes clear that Congress’s

denominations do obviously matter in issues of statutory instruction. Id. (“The Anti–

Injunction Act and the Affordable Care Act, however, are creatures of Congress’s own

creation. How they relate to each other is up to Congress, and the best evidence of

Congress’s intent is the statutory text.”). The Fund concedes that Congress labeled its

assessment as a “contribution” in the statutory text, 42 U.S.C. § 18061(b), but it wishes to

disregard that label in the jurisdictional inquiry before us. That it cannot do. The two

statutes whose interplay is critical here are the ACA and the jurisdictional provision in

§ 1346(a)(1). The Fund cannot alter Congress’s language or meaning in the ACA for the

purpose of bringing a civil action under § 1346(a)(1) in federal district court. *

       The Fund’s position is limitless. There are any number of government fees and

non-tax exactions made by government agencies in return for services or benefits. E.g.,

Chattler v. United States, 632 F.3d 1324, 1326 (Fed. Cir. 2011) (suit for a refund of an

expedited service fee after plaintiff’s passport application was not processed within three

days); Silver Buckle Mines, Inc. v. United States, 132 Fed. Cl. 77, 103 (2017) (suit for

refund of class’s mining claim maintenance fees paid to the Bureau of Land

*
  In re Leckie Smokeless Coal Co., 99 F.3d 573 (4th Cir. 1996), on which the Fund relies,
is of no help to its position. It bears mentioning that the Coal Act premiums at issue in
Leckie were enacted as an amendment to the Internal Revenue Code of 1986, codified in
Title 26, and administered by the Secretary of the Treasury, see Leckie, 99 F.3d at 583 &
n.12, and thus the case is of no assistance to the Fund’s position. And, of course, in the
event of any conflict between the mode of analysis there and that employed in Sebelius,
the Supreme Court’s instruction in Sebelius would control.


                                              8
Management); see also 8 U.S.C. § 1356(d) (authorizing the Attorney General to charge

each traveler $7 to defray immigration inspection costs); 15 U.S.C. § 78ee(a) (authorizing

the Securities and Exchange Commission to “collect transaction fees and assessments …

to recover the costs to the Government of the annual appropriation to the Commission”);

21 U.S.C. § 136a(a) (authorizing the Secretary of Agriculture to prescribe fees to defray

quarantine and inspection costs); 42 U.S.C. § 2214 (authorizing the Nuclear Regulatory

Commission to assess and collect charges and fees); 31 U.S.C. § 9701(a) (“It is the sense

of Congress that each service or thing of value provided by an agency … is to be self-

sustaining to the extent possible.”).

       If every such exaction were to be regarded as a tax, the district courts would be

swamped with lawsuits. In recognition of that problem, Congress has given the Court of

Federal Claims jurisdiction over claims contesting allegedly illegal exactions “for

recovery of monies that the government has required to be paid contrary to law.”

Aerolineas Argentinas v. United States, 77 F.3d 1564, 1572 (Fed. Cir. 1996). An illegal

exaction claim is one in which the plaintiff alleges “the value sued for was improperly

paid, exacted, or taken from [him] in contravention of the Constitution, a statute, or a

regulation” and “the Government has the citizen’s money in its pocket ….” Eastport S.S.

Corp. v. United States, 372 F.2d 1002, 1007-08 (Ct. Cl. 1967).

       The Fund has filed in the Court of Federal Claims a suit contesting HHS’s

collection of a reinsurance payment under the ACA. The Court of Federal Claims has

exclusive jurisdiction over the Fund’s action. The Fund argues, however, that the test is

purely one of functionality, in which courts are to inquire whether a particular

                                            9
assessment, collection, exaction, or fee does or does not “function” like a tax. The Fund’s

view would create nothing but confusion in an area in which ease of application is

important. The Supreme Court has noted “the need for judicial administration of a

jurisdictional statute to remain as simple as possible.” Hertz Corp. v. Friend, 559 U.S. 77,

80 (2010). Fortunately, there is a simple answer here. For the reasons noted above,

§ 1346(a)(1) applies only to taxes and other sums collected by the Internal Revenue

Service under the Internal Revenue Code. The judgment of the trial court is

                                                                              AFFIRMED.




                                            10